Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 6, 11, 16 have been amended. Claims 1, 6, 11, 16 are independent.   File date is 6-13-2019.  

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (US PGPUB No. 20180114012) in view of Cirkovic et al. (US Patent No. 9,479,522).     	
 
Regarding Claims 1, 6, 11, Sood discloses a method implemented by a network device to reduce bandwidth and compute resources needed by a controller of a software defined networking (SDN) controller by distributing monitoring of virtual network functions (VNFs) to data plane nodes (DPNs) in a SDN network and a network device configured to execute a method to reduce bandwidth and compute resources needed by a controller of a software defined networking (SDN) controller by distributing monitoring of virtual network functions a controller of a software defined networking (SDN) controller by distributing monitoring of virtual network functions (VNFs) to data plane nodes (DPNs) in a SDN network, the method and the network device and the computing device comprising:
a)  receiving a monitoring request from the SDN controller to monitor a VNF. (Sood ¶ 004, ll 1-15: under SDN the system makes decisions about where traffic is sent (i.e. control plane), forwards traffic to selected destination (i.e. data plane); virtualizing network functions as software applications; SDN concepts facilitate network virtualization; ¶ 095, ll 1-8: each VNF is configured; packet processing flow between VNFs are setup; packet processing flows involve operations performed by software executing in separate VNFs by forwarding packets from a first VNF to a second VNF via virtual switches; virtual machine monitoring is implemented (i.e. request to monitor net traffic between VNFs))    

Sood does not explicitly disclose for b): receiving a byte sequence from controller, and for c): matching byte sequence with monitoring response messages. 
However, Cirkovic discloses: 
b)  receiving a byte sequence from the SDN controller for the VNF; (Cirkovic col 8, ll 42-48: a signature with embedded bit patterns specifying content is employed; signature contains a unique bit pattern enabling targeted and detection of specific content; col 11, ll 7-18: identifying and retrieving predefined signatures) and 
signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for b): receiving a byte sequence from controller, and for c): matching byte sequence with monitoring response messages as taught by Cirkovic. One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)    

Furthermore for Claim 10, Sood discloses wherein a non-transitory computer-readable medium having stored therein an application monitor; and a processor coupled to the non-transitory computer-readable medium, the processor to execute the a virtual machine from the plurality of virtual machines, the virtual machine to execute the application monitor.  (Sood ¶ 254, ll 11-17: computer readable storage medium provides content that represents instructions that can be executed; computer performing various functions/operations 

Regarding Claims 2, 7, 12, Sood discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11. 
Sood does not explicitly disclose sending a monitoring response message (based on byte sequence) to the controller.
However, Cirkovic discloses wherein further comprising: sending a monitoring response message to the controller. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for sending a monitoring response message (based on byte sequence) to the controller as taught by Cirkovic.   One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)    

Regarding Claims 3, 8, 13, Sood discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11. 
Sood does not explicitly disclose determining whether monitoring message from VNF matches byte sequence. 
However, Cirkovic discloses wherein further comprising: determining whether a monitoring response message from the VNF matches the byte sequence at a given offset. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for determining whether monitoring message from VNF matches byte sequence as taught by Cirkovic.   One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)    

Regarding Claims 4, 9, Sood discloses the method of claim 1 and the network device of claim 6. 
Sood does not explicitly disclose byte sequence determined from a pattern in messages.  
However, Cirkovic discloses wherein the byte sequence is determined from a pattern in response monitoring response messages from the VNF. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution; col 7, line 67 - col 8, line 1: a bit pattern of signature specifying a book title (bit pattern associated with signature))      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for byte sequence determined from a pattern in messages as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)    

Regarding Claims 5, 10, 15, Sood discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11. 

However, Cirkovic discloses wherein further comprising: sending a monitoring response message to the controller where the byte sequence is not matched. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for sending message to controller where byte sequence is not matched as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)     

Regarding Claim 14, Sood discloses the computing device of claim 11. 
Sood does not explicitly disclose byte sequence determined from a pattern in messages from VNF. 
However, Cirkovic discloses wherein the byte sequence is determined from a pattern in response monitoring response messages from the VNF. (Cirkovic col 8, ll 19-22: traffic filtering 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for byte sequence determined from a pattern in messages from VNF as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)      

Regarding Claim 16, Sood discloses a control plane device to implement a control plane of a software defined networking (SDN) network including a plurality of network devices implementing a data plane of the SDN network, the control plane device configured to execute a method to reduce bandwidth and compute resources needed by a controller of a software defined networking (SDN) controller by distributing monitoring of virtual network functions (VNFs) to data plane nodes (DPNs) in a SDN network, the control plane device comprising:

wherein the application monitor to send an initial monitoring request for a VNF to a data plane node (DPN) (Sood ¶ 004, ll 1-15: under SDN the system makes decisions about where traffic is sent (i.e. control plane), forwards traffic to selected destination (i.e. data plane); virtualizing network functions as software applications; SDN concepts facilitate network virtualization; ¶ 095, ll 1-8: each VNF is configured; packet processing flow between VNFs are setup; packet processing flows involve operations performed by software executing in separate VNFs by forwarding packets from a first VNF to a second VNF via virtual switches; virtual machine monitoring is implemented (i.e. request to monitor network traffic between VNFs)). 
 
Sood does not explicitly disclose send a byte sequence for VNF to identify monitoring response messages. 
However, Cirkovic discloses wherein receive a monitoring response message from the DPN and send a byte sequence to the DPN for the VNF to enable the DPN to identify monitoring response messages from the VNF to forward to the application monitor. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for send a byte sequence for VNF to identify monitoring response messages as taught by Cirkovic.   One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)  

Regarding Claim 17, Sood discloses the control plane device of claim 16. 
Sood does not explicitly disclose application monitor to analyze monitoring message to determine byte sequence. 
However, Cirkovic discloses wherein the application monitor is further to analyze the monitoring response message to determine the byte sequence. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for application monitor to analyze monitoring message to determine byte sequence as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)    

Regarding Claim 18, Sood discloses the control plane device of claim 16. 
Sood does not explicitly disclose determine a byte sequence and determine an offset for byte sequence.
However, Cirkovic discloses wherein the application monitor is further to determine whether an offset for the byte sequence and to send the offset to the DPN. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure))  


Regarding Claim 19, Sood discloses the control plane device of claim 16, wherein the application monitor is further to record data related to the monitoring response message from the VNF. (Sood ¶ 072, ll 1-7: includes a secure audit/logs (i.e. storage of events associated with monitoring messages))    

Regarding Claim 20, Sood discloses the control plane device of claim 16. 
Sood does not explicitly disclose application monitor to receive the monitoring message where byte sequence is not matched. 
However, Cirkovic discloses wherein the application monitor is further to receive the monitoring response message from the DPN where the byte sequence is not matched. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via packet flows are blocked from traveling over connection to node due to unauthorized distribution (no match))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for application monitor to receive the monitoring message where byte sequence is not matched as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KYUNG H SHIN/                                                                                                         5-20-2021Primary Examiner, Art Unit 2443